DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-8, 10, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,916,185 B2 (Hedler).
	Hedler discloses, referring primarily to figures 1d, 1e, 2c, and 2d, a circuit board (20), comprising: signal transmission pins pad (22) configured to connect with signal transmission pins (10) of an external same kind connectors to transmit a signal: and fixing pads (22’) configured to fix fixing pins of connectors: wherein number, location, and size of the fixing pads is matched with multiple same kind connectors (figures 1d and 2c): and the same kind connector is a connector with a same number and same distance of signal transmission pins (figures 1e, 2d) [claim 1], wherein the number of the fixing pads is equal to a maximum number of fixing pins of the multiple same kind connectors (1e, 2d) [claim 2], wherein locations of the fixing pads are matched with all locations of the fixing pins of the multiple same kind connectors (figure 1e, 2d) [claim 4], wherein the size of the fixing pads is equal to a maximum size of the fixing pins of the multiple same kind connectors in the same location (figures 1e, 2d) [claim 6], wherein the fixing pads are disposed around the signal transmission pin pad [claim 7], wherein the fixing pads comprise a plurality of first fixing pads (outer pads 22’ as depicted in the figures); and the first fixings pads are parallel disposed with the signal transmission pin pad [claim 8], wherein sizes of the first fixing pads are equal and shapes of the first fixing pads are same [claim 10].
	Similarly, Hedler discloses, a circuit board (20), comprising: a signal transmission pins pad (22) configured to connect with signal transmission pins (30) of an external same kind connectors to transmit a signal: a fixing pad (22’) configured to fix a fixing pin of a connector; wherein a number, location and size of the fixing pads is matched with multiple same kind connectors: wherein the same kind connector is a connector with a same number and same distance of signal transmission pins; and numbers of a fixing pads are greater than or equal to the maximum numbers of fixing pins of a same kind connector; and locations of the fixing pads are matched with all locations of the fixing pins of the same kind connector, and a size of the fixing pads is greater than or equal to the maximum size of the fixing pins of the same kind connector in the same location [claim 14].
	Additionally, Hedler discloses, a manufacturing method of a circuit board (20), wherein the circuit board comprising a signal transmission pin pad (22) configured to connect with signal transmission pins of an external same kind connectors to transmit the signal: fixing pads (22’) configured to fix a fixing pin of a connector, wherein a number, location and size of the fixing pads is matched with multiple same kind connectors: and the same kind connector is a connector with a same number and same distance of signal transmission pins: where the manufacturing method comprising: counting number, position, and size of a same kind connector; performing matching process of fixing pads of the same kind connector according to the statistic (1d, 2c), and
manufacturing a corresponding circuit board [claim 15], wherein the step of performing matching process of the same kind connector and fixing pads comprising: determining the number of the fixing pads according to a maximum number of the fixing pins of the multiple same kind connectors (col. 4, lines 1-20): determining a position of the fixing pads according to a position of the fixing pins of the multiple same kind connectors: and determining a size of the fixing pads according to a maximum size of the fixing pins of the multiple same kind connectors [claim 16], wherein the number of the fixing pads is greater than or equal to maximum: number of the fixing pins of the multiple same kind connectors [claim 17], wherein locations of the fixing pads are matched with all locations of the fixing pins of the multiple same kind connectors [claim 18].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedler.
	Regarding claim 3, Hedler discloses the claimed invention as described above with respect to claim 1 except Hedler does not specifically state that the number of the fixing pads is greater than a maximum number of fixing pins of the multiple same kind connectors [claim 3]. However, it would have been obvious, to one having ordinary skill in the art, that the circuit board (20) as depicted in figure 2c of Hedler could be used as a support for the chip 1 as depicted in figure 1d of Hedler, resulting in a circuit board having more fixing pads than corresponding fixing pins. Therefore, it would have been obvious, to one having ordinary skill in the art, to use the circuit board (20) of figure 2c of Hedler to support the chip (1) of figure 1d. The motivation for doing so would have been to produce only one version of circuit board (20) to support multiple versions of chip (1), allowing for part flexibility.
Allowable Subject Matter
Claims 5, 9, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 states the limitation “wherein the size of the fixing pads is greater than a maximum size of the fixing pins of the multiple same kind connectors in the same location.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 9 states the limitation “wherein a cable in the center position of the first fixing pads is parallel with the signal transmission pin pad: and distance between two adjacent first fixing pads is equal.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claims 11-13 state the limitation “wherein the fixing pads comprise a plurality of second fixing pads, and the second fixing pads are disposed on the two sides of the signal transmission pin pad.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/           Primary Examiner, Art Unit 2847